SCHROEDER, Circuit Judge,
specially concurring:
There were no minimum contacts with Alaska as required by the Supreme Court’s decision in International Shoe Co. v. Washington, 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95 (1945) and as recently discussed in World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 100 S.Ct. 559, 62 L.Ed.2d 490 (1980). The district court found that after plaintiffs brought the ship to the defendant for repairs in Mexico, the plaintiffs must have “mentioned” the eventual Alaskan destination of the ship to personnel of the defendant. There was no deliberate effort on the part of the defendant to serve an Alaskan market nor did the defendant make any use of a distributive scheme designed to place any goods or services in Alaska or any other part of the United States. See DeJames v. Magnificence Carriers, Inc., 491 F.Supp. 1276 (D.N.J.1980) holding there was no jurisdiction in New Jersey over a Japanese defendant which had done repair work allegedly responsible for injuries suffered in a New Jersey port. I therefore concur in the result reached by the majority.